Name: Commission Regulation (EC) No 2447/96 of 18 December 1996 adapting the Annexes to Council Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  economic conditions;  trade policy;  EU finance;  industrial structures and policy;  international trade
 Date Published: nan

 No L 333/ 10 IEN Official Journal of the European Communities 21 . 12. 96 COMMISSION REGULATION (EC) No 2447/96 of 18 December 1996 adapting the Annexes to Council Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries No 3281 /94, and it is therefore appropriate to adapt those Annexes accordingly; Whereas the provisions of this Regulation are in ac ­ cordance with the opinion of the Committee for Gen ­ eralized Preferences, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3281 /94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences ( 1995 to 1998) in respect of certain industrial products originating in developing countries (') as amended by Commission Regulation (EC) No 2948/95 (2), and in particular Articles 15 (3) and 19 thereof, Whereas Article 15 (3) of Regulation (EC) No 3281 /94 lays down the procedure for enacting changes to Annex I or Annex II thereof made necessary by amendments to the Combined Nomenclature , whereas the Combined Nomenclature for 1997 annexed to Commission Regula ­ tion (EC) No 1734/96 (3) embodies new elements which affect the lists appearing in Annex I of Regulation (EC) HAS ADOPTED THIS REGULATION: Article 1 Annex I of Council Regulation (EC) No 3281 /94 shall be adapted as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1996 . For the Commission Manuel MARlN Vice-President (') OJ No L 348 , 31 . 12 . 1994, p . 1 . (2) OJ No L 308 , 21 . 12 . 1995, p . 32 . 3 OJ No L 238 , 19 . 9 . 1996, p. 1 . 21 . 12 . 96 EN Official Journal of the European Communities No L 333/ 11 ANNEX Regulation (EC) No 3281 /94 is hereby amended as follows: In Annex I , Part 2:  for: ' 2818 10 00  read: '2818 10  for: '2907 15 00  read: '2907 1 5 90  for: '2935 00 00  read: '2935 00 90  for *4602 90 '  read: '4602 90 00'. In Annex I , Part 3 :  for: '2930 90 95  read: '2930 90 70  for: '8902 00 11 , 8902 00 19  read: '8902 00 12,8902 00 18 '. In Annex I , Part 4:  for: 'and 8548 10 90 '  read: ', 8548 10 91 and 8548 10 99'.